internal_revenue_service number release date index number ------------------------ --------------------------- -------------------------------------------- ------------------------------------ ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc fip b04 plr-107166-16 date date x y adviser fund portfolio state a state b number f number g number h number i number j ----------------------------------------------------------------------------------------------- --------------- ----------------------------------------------------------------------------------------------- ------------------------------- ------------------------------------------ --------------------------- ----------------------------------------------------------------------------------------------- ------------------------------- -------------- -------------- ---- ---- ---- ---- dear ------------------------ this letter is in response y’s request for a ruling that y rather than the variable_contract holder is the owner of portfolio entities facts x is the parent of a consolidated_group that includes y and other subsidiaries y is a life_insurance_company within the meaning of sec_816 of the internal_revenue_code plr-107166-16 fund fund is a state a business_trust it is an open-end management investment_company registered under the investment_company act of and the securities act of as amended portfolio portfolio is a newly formed series of fund portfolio has elected to be classified as a partnership ownership of portfolio shares of portfolio are offered to certain x group_life_insurance company segregated_asset accounts to serve as an investment vehicle for variable_contracts shares of portfolio except as otherwise permitted by sec_1_817-5 of the income_tax regulations are held by segregated_asset accounts underlying variable_contracts of one or more life_insurance_companies the variable_contracts are variable_contracts within the meaning of sec_817 of the code public access to shares of portfolio is available exclusively through the purchase of a variable_contract except as otherwise permitted by sec_1_817-5 of the income_tax regulations although the terms of each variable_contract may vary the insurance_company will generally hold the premiums_paid by a variable_contract holder net of any fees or commissions and any income earned on the net_premiums in a segregated_asset_account the variable_contract holder generally will be able to allocate amounts held in the segregated_asset_account among several different investment options or subaccounts at least one subaccount will correspond to an investment in portfolio the life_insurance_companies whose segregated_asset accounts hold shares of portfolio are life_insurance_companies within the meaning of sec_816 of the code portfolio’s investment objectives under normal circumstances substantially_all of portfolio’s assets will be invested in a variety of eligible third-party mutual funds other third-party variable insurance investment options or both collectively underlying funds the underlying funds will in turn invest in u s and foreign equity and debt instruments under normal market conditions portfolio’s exposure to the two broad assets classes of debt and equity are expected to be as follows debt will be number g to number h percent equity will be number i to number j percent the portion of portfolio’s assets allocated to an underlying fund will change over time and there can be no expectation that current or past positions in an underlying fund will be maintained in the future plr-107166-16 adviser of portfolio fund has entered into an investment advisory agreement with adviser adviser is a corporation organization under the laws of state a and is a wholly-owned subsidiary of y adviser is a registered investment adviser under the investment advisers act of as amended pursuant to the investment advisory agreement adviser is responsible for managing the investment and reinvestment of portfolio’s assets and continuously reviewing supervising and administering portfolio’s investment programs adviser has discretion over the percentage of portfolio's assets allocated to each underlying fund the investment advisory agreement between the fund and adviser shall continue in effect until terminated provided however in accordance with the requirements of sec_15 of the investment_company act of that if the agreement is to continue in effect for a period of more than number f years from the date of its execution it may only continue if it is specifically approved at least annually by the board_of fund or by a vote of the outstanding voting_securities of portfolio variable_contract holders all investment decisions concerning fund and portfolio will be made by adviser in its sole and absolute discretion a variable_contract holder will only be able to allocate premiums and transfer amounts in the insurance_company segregated_asset_account to and from the insurance_company subaccount corresponding to a fund a variable_contract holder will not be able to direct portfolio’s investment in any particular asset or recommend a particular investment or investment strategy and there will be no agreement or plan between adviser and a variable_contract holder regarding a particular investment a variable_contract holder will have no current knowledge of portfolio’s specific assets portfolio’s holdings however will be available as permitted by the sec including in quarterly filings with the sec and annual and semi-annual reports to shareholders a variable_contract holder will have no legal equitable direct or indirect interest in any of the assets of portfolio rather a variable_contract holder will have only a contractual claim against the insurance_company offering the contract to receive cash from the insurance_company pursuant to the terms of the specific variable_contract portfolio’s diversification portfolio will comply with the diversification requirements of sec_817 and sec_1_817-5 of the income_tax regulations plr-107166-16 ruling requested for federal_income_tax purposes y rather that the variable_contract holder is the owner of portfolio investor_control rules law if the separate_account assets underlying the variable_contract are considered the assets of the life_insurance_company that issues the contract and not the property of the contract holder sec_817 governs the tax treatment of the contract if the separate_account assets underlying the contract are considered the assets of the contract holder the contract holder is taxed on the income derived from the investment_assets under sec_61 in general the holder of legal_title is the owner of the property and is taxed on the income derived from the property however if a person other than the holder of legal_title possesses the benefits_and_burdens_of_ownership that person is attributed ownership of property for tax purposes see eg 435_us_561 309_us_331 the supreme court summarized this principle in corliss v bowers 381_us_376 stating that taxation is not so much concerned with the refinements of title as it is with actual command over the property taxed-the actual benefit for which the tax is paid the service applied these general tax_ownership principles in a series of investor_control rulings revrul_77_85 1977_1_cb_12 revrul_80_274 1980_2_cb_27 revrul_81_225 1981_2_cb_12 revrul_82_54 1982_1_cb_11 revrul_2003_91 2003_2_cb_347 and revrul_2003_92 2003_2_cb_350 the rulings stand for the proposition that contract holders possessing control_over the investment of the separate_account assets in addition to the other_benefits and burdens of contract ownership are the owners of separate_account assets for federal_income_tax purposes even if the insurance_company retains possession of and legal_title to those assets in revrul_77_85 the service concluded that if the contract holder of an investment annuity_contract may select and control the investment_assets in the separate_account of the life_insurance_company then the contract holder is treated as the owner of those assets for federal_income_tax purposes and is taxed on the income derived from the investment_assets in the ruling the individual_contract holder of a variable_annuity contract retained the right to direct the custodian of the account supporting that variable_annuity to sell purchase and exchange securities or other assets held in the custodial_account the contract holder also was able to exercise an owner's right to vote account securities either through the custodian or individually the service found that the contract holder possessed significant incidents_of_ownership over the assets held in the custodial_account and thus concluded that the policyholder was the owner of those assets for federal_income_tax purposes plr-107166-16 in revrul_80_274 the contract holder transferred existing investments to an insurance_company in return for an annuity_contract and could withdraw all or a portion of the cash_surrender_value of the contract at any time prior to the annuity_starting_date the service applying revrul_77_85 concluded that the contract holder’s position was substantially identical to what it would have been had the investment been directly maintained or established and thus the contract holder was the owner of the investment for federal_income_tax purposes in revrul_81_225 the service described four situations in which the contract holder is considered the owner of mutual_fund shares held by insurance_companies in connection with annuity_contracts and one situation in which the insurance_company is the owner of the mutual_fund shares for federal_income_tax purposes in the four situations in which the contract holder is considered the owner of the mutual_fund shares the shares are available for purchase other than through the purchase of an annuity_contract in those situations the service concluded that the contract holder had investment control_over the mutual_fund shares and that the contract holder’s position in each situation was substantially identical to what it would have been had the mutual_fund shares been purchased directly by the contract holders conversely in the situation in which the mutual_fund shares were only available through the purchase of an annuity_contract the insurance_company was the owner for federal_income_tax purposes in revrul_82_54 the contract holder of certain annuity_contracts could allocate premium payments among three funds and had an unlimited right to change those allocations prior to the maturity_date of the annuity_contract interests in the funds were not available for purchase by the general_public but were instead only available through the purchase of an annuity_contract the service concluded that the purchaser's ability to choose among general investment strategies for example between stock bonds or money market instruments either at the time of the initial purchase or subsequent thereto did not constitute control sufficient to cause the contract holders to be treated as the owners of the mutual_fund shares for federal_income_tax purposes in the eighth circuit addressed the tax_ownership issue in the context of a variable_annuity contract 749_f2d_513 8th cir the taxpayers upon purchasing the contract could allocate premiums among mutual funds and could change the allocation at any time the taxpayers bore the full investment risk and could withdraw any or all of the investment upon seven days’ notice in addition the taxpayer was not required to exercise the annuity feature of the contract the eighth circuit concluded that the taxpayers surrendered few of the rights of ownership or control_over assets of the sub-account id pincite the court held that for federal_income_tax purposes the taxpayers not the issuing insurance_company owned the mutual_fund shares that funded the variable_annuity and thus the taxpayers were required to include in gross_income any gains dividends or other income derived from the mutual_fund shares in revrul_2003_91 the service concluded that the variable_contract holder did not plr-107166-16 have sufficient control_over segregated account assets to be deemed the owner of the assets the variable_contract was funded by a separate_account that was divided into twelve subaccounts each subaccount offered a different investment strategy interests in the subaccounts were available solely through the purchase of a variable life or variable_annuity contract that qualified as a variable_contract under sec_817 the investment activities of each subaccount were managed by an independent investment adviser there was no arrangement plan contract or agreement between the contract holder and the issuing insurance_company or between the contract holder and the independent investment adviser regarding the availability of a particular subaccount the investment strategy of any subaccount or the assets to be held by a particular subaccount other than a contract holder's right to allocate premiums and transfer funds among the available subaccounts all investment decisions concerning the subaccounts were made by the issuing insurance_company or the independent investment adviser in their sole and absolute discretion a contract holder had no legal equitable direct or indirect interest in any of the assets held by a subaccount but had only a contractual claim against the issuing insurance_company to collect cash in the form of death_benefits or cash surrender values under the contract the service concluded that based on all the facts and circumstances the contract holder did not have direct or indirect control_over the separate_account or any subaccount asset and therefore the contract holder did not possess sufficient incidents_of_ownership over the assets supporting the variable_contracts to be deemed the owner of the assets for federal_income_tax purposes in revrul_2003_92 the purchasers of variable_annuity and variable life_insurance contracts were able to allocate their premiums among ten different sub-accounts each sub-account invested in a partnership in the factual scenario in which the partnership interests were available other than through the purchase of a variable_annuity or life_insurance_contract the service concluded that the contract holders were the owners of the interests in the partnerships in contrast if the partnership interests were only available through the purchase of a variable_annuity or life_insurance_contract the service concluded that the insurance_company was the owner of the interests in the partnerships analysis in the revenue rulings discussed above the service took the position that if the holder of a variable life_insurance_policy or variable_annuity contract possesses sufficient incidents_of_ownership over the assets supporting the policy or contract the contract holder is viewed for federal_income_tax purposes as the owner of the underlying assets and as a result is currently taxed on any income and gains attributable to the underlying assets the determination of whether the holder of a variable life_insurance_policy or variable_annuity contract possesses sufficient incidents_of_ownership over the assets of the separate_account underlying the variable life_insurance_contract or variable_annuity contract depends on all the relevant facts and circumstances see revrul_2003_91 plr-107166-16 in the present case the variable_contract holders do not have any control_over portfolio’s investments including portfolio’s investments in the underlying funds the investment decisions of portfolio are made by adviser in its sole and absolute discretion and are subject_to change without notice to or approval by the variable_contract holders the variable_contract holders in this case do not have any more control_over the assets held under their contract than was the case in revrul_82_54 or revrul_2003_91 portfolio is not an indirect means of allowing a variable_contract holder to invest in an underlying fund conclusion based on the representations and facts presented for federal_income_tax purposes y rather than the variable_contract holder is the owner of portfolio and its underlying investment_assets except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings and it is subject_to verification on examination sincerely alexis a macivor branch chief branch financial institutions products
